Ruben Garza, Jr.Appellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 10, 2014

                                       No. 04-13-00331-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                       Ruben GARZA, Jr.,
                                           Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2011CRJ000782-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
         Appellee’s motion for extension of time to file his brief is granted. We order the brief
efiled by January 17, 2014. No further extension of time will be granted.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court